Citation Nr: 1035932	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral 
hearing loss.

2.  Entitlement to a rating in excess of 60 percent for tinea 
versicolor, to include a rating in excess of 30 percent prior to 
March 17, 2009.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected right 
ankle disability.

4.  Entitlement to service connection for an allergic disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to December 
1995.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a February 2007 rating decision, the RO denied service 
connection for a sleep disorder.  The Veteran timely appealed 
this decision, but in April 2009 he submitted a statement "I am 
not interested in pursuing my claim for sleep apnea at this 
time."  The RO then sent the Veteran a letter acknowledging his 
desire to withdraw this issue, and the Veteran did not submit any 
disagreement with the letter.  As such, the Board considers the 
issue of entitlement to service connection for a sleep disorder 
to be withdrawn.

There has also been significant confusion regarding the Veteran's 
ankles and which ankle is actually on appeal.  The Veteran was 
initially service connected for his right ankle in August 1996 
and assigned a noncompensable rating.  In August 2006, the 
Veteran filed a claim in which he stated that his ankle prevented 
prolonged standing.  The Veteran did not identify which ankle he 
was referring to.  The RO proceeded to process the claim as 
entitlement to service connection for a right ankle disability.  
However, this would not make sense as the Veteran had already 
been service connected for a right ankle disability at that time.  
The Veteran then filed a notice of disagreement in May 2007 in 
which he indicated that it was his left ankle that he was seeking 
service connection for, but added confusion to the situation by 
indicating that his left ankle was in a cast in service, when the 
service treatment records clearly show that it was his right 
ankle in the cast.  Nevertheless, as the claim has progressed it 
is apparent that the Veteran has perfected an appeal of 
entitlement to service connection for a left ankle disability and 
therefore that issue is listed in the list of issues on the cover 
page.

While it was indicated that the right ankle claim was being 
reviewed by the appeals team at the RO in an August 2009 letter, 
the fact remains that no rating decision has ever considered the 
issue of entitlement to a compensable rating for a right ankle 
disability.   As such, the Board will refer a claim for 
entitlement to a compensable rating for a right ankle 
disability for appropriate action.

In April 2009, the Veteran filed claims for service 
connection for a heart disorder, depression, and a liver 
disorder (including hepatitis) including as secondary to 
medication prescribed to treatment the Veteran's skin 
disability.  He also filed a claim for an increased rating 
for a back disability.  No decision has been made on these 
matters.  The issues have been raised by the record, but 
have not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over them and they are 
REFERRED to the AOJ for appropriate action.

The issues of service connection for headaches and for an allergy 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left ankle disorder was not shown in service or for many 
years after service and is not shown to be related to service, an 
event of service origin, or to a service-connected right ankle 
disability.

2.  The Veteran's bilateral hearing loss is characterized by 
speech recognition ability of 88 percent in the right ear and of 
90 percent in the left ear, and puretone threshold averages of 
38.75 for the left ear and 33.75 for the right ear. 

3.  Prior to January 21, 2008, the Veteran's tinea versicolor 
covered 3 percent of exposed skin and a total body area of 26 
percent.

4.  The current medical evidence shows that the Veteran's tinea 
versicolor covers approximately 15 percent of his exposed skin 
and 70 percent of his total body area.

5.  In April 2009, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal for entitlement to 
service connection for a sleep disorder in writing.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated by 
service or a service-connected disability, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009).

2.  The criteria for a compensable initial evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2009).

3.  Criteria for rating in excess of 60 percent for tinea 
versicolor, to include a rating in excess of 30 percent prior to 
March 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, DC 7806 
(2009).

4.  The criteria for withdrawal of a substantive appeal have been 
met with respect to the issue of entitlement to service 
connection for a sleep disorder.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTIES TO NOTIFY AND ASSIST

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486. 
 
VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id. As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

With regard to the claim for an increased initial rating for 
hearing loss and the claim for an increased initial rating for a 
skin disability, in cases such as this, where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Veteran bears the burden of demonstrating any 
prejudice from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this 
case, no prejudice has been alleged. 
 
With regard to the claim for service connection for a left ankle 
disability, a May 2009 letter notified the Veteran of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to provide, 
and what information and evidence VA would attempt to obtain.  
The letter also explained how disability ratings and effective 
dates are formulated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.
 
Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  Service treatment records and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran has been provided with VA examinations of each disability 
that is addressed in the body of this decision; and having 
reviewed the opinions the Board concludes that they are adequate 
for rating purposes.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.

SERVICE CONNECTION FOR A LEFT ANKLE DISORDER

The Veteran contends he has a left ankle disorder that is either 
due to his military service or is secondary to his service-
connected right ankle disability.

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service treatment records show a normal left ankle on entrance.  
In April 1988, the Veteran sprained his right ankle, which was 
put into a cast for eight weeks.  In October 1995, he hurt that 
ankle again in a car accident.  However, there is no evidence of 
any complaints of or treatment for a left ankle problem.  The 
Veteran was discharged in December 1995.

The Veteran was service-connected for his right ankle disability 
in 1996.  The next evidence regarding either ankle is the 
Veteran's August 2006 claim for "broken ankle, stays swollen."  
He was seen for pain in the left ankle in August 2006.  In April 
2007, he had pain in the ankles.  A September 2007 VA medical 
record notes ankle pain for two years, fracture of the right 
ankle.  He complained of pain in his ankles and that they totally 
gave way.  The doctor told him the pain was due to his elevated 
lifts.  In April 2009, he was seen for problems with his cane, 
which he used due to his ankle problems.  Specifically, his right 
ankle was noted to have degenerative disease but his left ankle 
was normal on radiologic examination.  Radiologic examination 
only showed mild soft swelling of the left ankle.  In May 2009, 
he was noted to have pain in the right ankle only.

The Veteran attended a VA examination in June 2010.  The claims 
file was reviewed, including service treatment records and VA 
treatment records.  The Veteran reported that his left ankle pain 
and swelling began five to six years prior.  He reported no major 
injuries to the ankle, only occasionally dropping something on it 
or bumping into the bed.  He reported favoring the left because 
of problems with the right ankle.  Symptoms improved after he 
began using a cane.  The examiner felt the Veteran over-reported 
his pain.  The Veteran reported pain on the anterior ankle after 
two hours of prolonged standing and walking.  There were no 
flare-ups.  Dorsiflexion was to 20 degrees, left plantar flexion 
was to 35 degrees due to diminished effort with repetition, but 
to 45 degrees without fatigue.  The examiner declined to diagnose 
a left ankle disorder, but felt that the swelling was due to the 
Veteran's being overweight, not to service or to his right ankle 
disability.

The Veteran's statements have also been reviewed.  As discussed 
in the Introduction, there is some confusion in them as to 
whether the issue is service connection for the right or left 
ankle.  Again, the right ankle is service-connected, and the 
issue is only the left ankle.  In May 2009 the Veteran stated 
that his ankle disorder (no specific ankle mentioned) was due to 
an injury in service when he dropped a pallet on the ankle and 
was in a car accident.  The Board notes that service treatment 
records show these incidents actually involved the right ankle.  
He has also argued that his left ankle disorder is secondary to 
his right ankle disability.

Even if the swelling is assumed to be a diagnosable disorder, to 
the extent that the Veteran is shown to have any such disorder, 
such evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the Veteran's current condition is 
not generally relevant to the issue of service connection, absent 
some competent linkage to military service).  There must be a 
nexus to active service.

In this case, there is no medical evidence of record to establish 
that the Veteran was diagnosed with a left ankle disorder during 
active service.  There is no credible evidence of record that the 
Veteran was treated for a left ankle disorder within twelve 
months of his separation from service.  There is no evidence of 
record to suggest that a left ankle disorder existed until August 
2006 when the Veteran filed his claim for service connection.  
The absence of any diagnosis of the claimed left ankle disorder 
in the service and post-service medical records until 2006 
constitutes negative evidence tending to disprove the assertion 
that the Veteran had a left ankle disorder during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); see 
also 38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  
 
In addition, the claims file contains affirmative evidence that 
tends to show that the claimed disorder was not incurred during 
service and is not related to the Veteran's right ankle 
disability.  Primarily, this affirmative evidence is the June 
2010 examination, which found that the Veteran's left ankle 
problems were more likely due to his weight than to either his 
military service or his service-connected right ankle disability.

The only evidence supporting the Veteran's claims that a left 
ankle disorder is related to service or to the right ankle 
disability are the Veteran's own statements.  The Veteran is 
certainly competent to testify as to his own symptoms.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, the Board 
notes that the statements of the Veteran and his representative 
to the effect that his a left ankle disorder is causally 
connected to his active service or to his right ankle disability 
are not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even if such 
statements as to the etiology of a left ankle disability were 
considered competent, the fact remains that the Veteran's 
statements are not considered credible in that his statements 
have repeatedly been confusing as to which ankle he actually 
injured in service; as he initially reported that his left ankle 
was casted when service treatment records clearly show that it 
was his right ankle.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current left 
ankle disorder is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record that 
provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current left ankle disorder 
and his active service.  The Veteran contends that his VA 
providers posited that there was a relationship, but the complete 
VA medical records have been thoroughly reviewed but no such 
opinion was found.  Furthermore, a lay person's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).   
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's left ankle disorder is not 
related to his active service or to a service connected 
disability.  The medical evidence of record as a whole supports 
the proposition that there is no etiological relationship between 
the origin and/or severity of any left ankle disorder and 
service.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for a left ankle disorder, either on a direct or secondary basis.


INCREASED RATING CLAIMS

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings pertaining 
to the disability at issue.

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Each disability must be viewed in relation to 
its history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Thus, the Board will consider 
whether the Veteran is entitled to staged ratings at any time 
during the appeal period.  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In an appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the Veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to 
include such factors as marked interference with employment or 
frequent periods of hospitalization as to render impracticable 
the application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993). 
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular disability ratings for that 
service-connected disability are inadequate.  Second, if the 
schedular disability rating does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.
1.  Hearing Loss

The Veteran is seeking an initial compensable disability rating 
for his service-connected bilateral hearing loss.

Pursuant to VA's rating schedule, the assignment of a schedular 
disability rating for hearing impairment is derived by a purely 
mechanical application of the rating schedule to the numeric 
designations derived from the results of audiometric evaluations.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometric tests at the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the 
pure tone threshold is 30 decibels or less at 1,000 Hz, and 70 
decibels or more at 2,000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will be elevated to the next 
higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Pure tone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the pure tone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of Section 4.86, described in the 
preceding paragraph.  38 C.F.R. § 4.85(c).  

The Veteran attended a VA examination in July 2009.  The Veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ 



500 
1000 
2000 
3000 
4000 
RIGHT
40 
40
30
35
30
LEFT
70
40
35
45
35
 
Speech recognition ability was 88 percent in the right ear and 
was 90 percent in the left ear, and his puretone threshold 
averages were 38.75 for the left ear and 33.75 for the right ear. 

Accordingly, the Veteran was assigned level II for each ear, 
which fails to meet the schedular criteria for a compensable 
rating for hearing loss.  Table VIa was not available, as the 
evidence failed to show either a decibel loss of at least 55 at 
1,000 Hz in either ear, or a loss of at least 70 decibels at 
2,000 Hz in either ear.

The Board has considered whether the Veteran is entitled to an 
extraschedular disability rating for his bilateral hearing loss.  
There is no evidence that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standard.  The Veteran has not complained 
that his job as a grocery deli manager is impacted.  Other than 
difficulty hearing, which is contemplated by the rating schedule, 
and he has not shown any additional impairment.

The Veteran believes that his hearing loss is more severe than it 
is currently rated, and he has submitted statements describing 
his military noise exposure.  The Board fully acknowledges the 
Veteran's exposure to military noise while in service and VA has 
accepted that this noise exposure caused the Veteran's current 
bilateral hearing loss, as evidenced by the fact that the Veteran 
is currently service connected for hearing loss.  However, as 
noted above, rating hearing loss for VA purposes requires a 
mechanical application of the results of hearing examinations.  
Therefore, while the Veteran has hearing loss for VA purposes, 
acoustic testing has failed to show that the Veteran's hearing 
loss is of such severity as to warrant a compensable rating.  
Accordingly, the Veteran's claim is denied on both a schedular 
and extraschedular basis.

2.  Skin Disability

This disability is evaluated under Diagnostic Code 7806, which 
rates based on percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required.  Symptoms are otherwise rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Under Diagnostic Code 7806, a 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent rating 
is warranted where more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected; or where 
there is constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective August 30, 2002). 

The Veteran attended a VA general examination in January 2007.  
Skin color and turgor was normal.  There was a scaly rash 
covering approximately 3 percent of the exposed body area and 
approximately 26 percent of total body area.  The rash was on the 
upper and lower back, the anterior chest, bilateral upper arms, 
and the neck area.  There were abdominal scars approximately 5 
inches by 1 inch and 4 inches by half an inch.  The scars were 
flat, nontender, nonadherant, with no keloid formation or tissue 
breakdown.  It appears these were due to an inservice puncture 
wound and subsequent operation.

In his substantive appeal, the Veteran asserted that the rash 
covered more of his body than his current rating reflected.  He 
reported that it was on his groin area, buttocks, thighs, face, 
neck, knees, arms, chest, stomach and back.  In response, the 
Veteran was provided with a second VA examination in March 2009.

At the examination, the Veteran reported no incapacitation as a 
result of his skin condition, but he did indicated that he had 
missed 15 to 20 days of work over the past year due to the 
appearance of his skin disability during flare-ups; stating that 
because it looked infected, he could not go to work as a food 
service employee.  The Veteran reported using Selsen lotion three 
times a week, and he complained about constant symptoms, that 
were worse with heat, including constant itching, and he 
estimated that the rash had covered more of his body area than it 
did at the time of the examination, indicating that the heat in 
spring and summer made the rash worse.  Skin color and turgor was 
normal.  Lesions were multiple, white, circular, scaling macules, 
uniform, powdery scaling over the upper torso in the areas of the 
back, anterior chest, upper arms, and posterior neck and 
bilateral arms.  The examiner estimated that 15 percent of the 
Veteran's exposed skin had the rash, and 70 percent of his total 
body area was covered.

VA treatment records show the Veteran was prescribed various 
topical medications for use on his rash, but do not show any 
systemic medications.  They do not contain any specific 
information on the extent and severity of the Veteran's rash, 
other than diagnosing tinea versicolor.

Prior to the VA examination in March 2009, no evidence has been 
submitted from which it was factually ascertainable that the 
Veteran was entitled to a rating greater than the currently 
assigned 30 percent.  Prior to that examination, the only time 
the Veteran's skin disability was measured, it covered 
approximately 3 percent of his exposed body area and 
approximately 26 percent of his total body area, nowhere near the 
40 percent of total body area required for the next highest 
rating of 60 percent.

The Board has considered whether a more favorable rating is 
available under any other code.  A higher rating under Diagnostic 
Code 7800 is not warranted, as there is no evidence of visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips).  With 
respect to the characteristics of disfigurement, there is no 
evidence of scars related to the rash.

The preponderance of the evidence is against a higher rating.  
Because the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable 
to warrant a more favorable result.  Therefore, a rating in 
excess of 30 percent is not warranted prior to March 2009.

Based on the result of the VA examination in March 2009, the RO 
increased the Veteran's skin rating to 60 percent, and made the 
increase effective the date of the examination.  Having reviewed 
the evidence of record, this is the earlier date that it was 
factually ascertainable that the Veteran's rash was more severe 
than the 30 percent rating that was assigned.  

It is noted that in a letter received in February 2008 the 
Veteran explained his symptoms, noting that the rash impacted his 
groin, buttocks, thighs, face, neck, knees, arms, chest, stomach 
and back.  The Veteran speculated that the rash covered more of 
his body than was reported at his previous examination.  However, 
the Board notes that the examiner at the January 2007 examination 
did note that the rash was present on the upper and lower back, 
the anterior chest, bilateral upper arms, and the neck area 
(which include most of the body regions reported by the Veteran 
in his substantive appeal).  As such, while the Veteran's 
statements in his substantive appeal resulted in the Veteran 
being provided with an additional examination, they did not 
establish that his skin condition was so pervasive as to meet the 
criteria for a 60 percent rating.

The Veteran is certainly competent to testify as to his own 
symptoms.  See Barr, supra.  However, the fact remains that it is 
not ascertainable from the Veteran's statement how much of his 
body was impacted by the rash, and he was not prescribed 
medication at that time that would have warranted a rating in 
excess of 30 percent.  Nevertheless, the Veteran was provided 
with an examination at which time it became factually 
ascertainable that the Veteran's skin disability met the criteria 
for a 60 percent rating. 

As such, a 60 percent schedular rating was appropriately assigned 
from March 2009 on; and therefore a higher schedular rating is 
denied.

A 60 percent rating is the maximum available under Diagnostic 
Code 7806.  The Board has considered whether a more favorable 
rating is available under any other code.  A higher rating under 
Diagnostic Code 7800 is not warranted, as the evidence of record 
does not show visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips.  With respect to the characteristics of 
disfigurement, there is no evidence of scars related to the rash.

The Board has also considered whether an extraschedular rating is 
warranted.  The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.   

This means that initially there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  

In this case the Veteran's disability is contemplated by the 
rating schedule.  The examiner noted in March 2009 that it caused 
flaky skin and itching, both of which are common symptoms of a 
skin condition.  The Board does not wish to diminish the impact 
of the Veteran's skin condition, but there is nothing atypical 
about the Veteran's tinea versicolor, beyond its extensive 
coverage of the Veteran's body; and the schedular rating criteria 
acknowledge that the rash affects more than 40 percent of his 
body.

The Veteran works as a grocery deli manager, and he has reported 
missing work due to flare-ups of his skin disability.  For 
example, in March 2009, the Veteran estimated that he had missed 
15-20 days in the previous year because his skin looked infected 
so he could not work in food service.  However, some interference 
with employment is contemplated by the rating schedule, 
particularly with a disability rating as high as 60 percent.

As such, the Board concludes that the schedular criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and the disability picture is therefore 
contemplated by the rating schedule.  Therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  

As such, the Veteran's claim is denied on both schedular and 
extraschedular bases.

DISMISSAL OF SERVICE CONNECTION FOR A SLEEP DISORDER

Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 20.204. 
 
As noted in the Introduction, in a February 2007 rating decision, 
the RO denied service connection for a sleep disorder.  The 
Veteran timely appealed this decision, but in April 2009 he 
submitted the following statement:  "I am not interested in 
pursuing my claim for sleep apnea at this time."  The RO 
accepted this as a withdrawal and even sent the Veteran a letter 
indicating that if it was not his intention to withdraw his claim 
for sleep problems that he should inform VA.  However, the 
Veteran did not respond.  As such, the Board finds this is a 
written withdrawal of the appeal on this issue.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal on this matter, 
and the issue of entitlement to service connection for a sleep 
disorder is dismissed.   

ORDER

Service connection for a left ankle disorder is denied.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 60 percent for tinea versicolor, to include 
a rating in excess of 30 percent prior to March 17, 2009, is 
denied.

The appeal on the claim of entitlement to service connection for 
a sleep disorder is dismissed.


REMAND

Service connection for Headaches  

The Veteran's claim for service connection for headaches was 
denied by a February 2007 rating decision.  In his notice of 
disagreement (NOD) in May 2007, the Veteran indicated that he 
disagreed with February rating decision and then under the 
heading of allergies, he indicated that he had headaches 
throughout service.

No special wording is required for a NOD, and the Veteran has 
indicated that he began having headaches in service in response 
to a rating decision which in part denied service connection for 
headaches.  As such, the Board will construe his statement as an 
NOD with the February 2007 rating decision.  See 38 C.F.R. 
§§ 20.201, 20.302(a).  

However, the Veteran's NOD is still pending, as an SOC has not 
yet been issued; and it is therefore proper to remand this claim 
because the Veteran has not been provided with a SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, 9 Vet. App. at 130.

Service Connection for an Allergy Disorder  

In January 2007, the Veteran attended a VA examination.  The 
examiner diagnosed "allergies, without any physical evidence, 
without residual" and no nexus opinion was given.  The Veteran 
has consistently reported severe allergies.  The Veteran reports 
that he is unable to afford medical treatment for his allergies, 
but that he does experience three or four severe bouts of 
allergies throughout the year.  The Veteran is certainly 
competent to testify as to his own symptoms.  See Barr, supra.

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  In this case, the examination 
failed to address the Veteran's credible reports of allergies or 
to provide a nexus opinion, and a new examination is therefore 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and 
his representative an SOC addressing the 
claim of entitlement to service connection 
for headaches.  All applicable criteria 
should be addressed in the SOC.  Along 
with the SOC, the RO must furnish to the 
Veteran and his representative a VA Form 9 
(Appeal to Board of Veterans' Appeals) and 
afford them the applicable time period for 
perfecting an appeal to these issues.  The 
Veteran and his representative are hereby 
reminded that appellate consideration of 
these claims may be obtained only if a 
timely appeal is perfected. If, and only 
if, the Veteran files a timely appeal, 
should this issue be returned to the 
Board. 

2.  Schedule the Veteran for a VA 
examination to evaluate his complaints 
that he has a chronic allergic disability.  
The claims file should be made available 
to the VA examiner.  Pertinent documents 
should be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements of 
the Veteran.  All opinions should be 
supported by a clear rationale.  The 
examiner should conduct a complete history 
and physical and assign all relevant 
diagnoses.  The Veteran's reports of 
symptoms should be used to assign a 
diagnosis even if they are not active at 
the time of the examination.  The examiner 
should specifically determine whether the 
Veteran's reported allergic symptoms 
should be considered a chronic disability; 
and if so should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that any diagnosed 
allergy disorder began in service or is 
related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate time for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


